DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to antibodies that bind SARS-CoV-2, and the species of COV2-2196 and COV2-2130 antibodies (i.e. CDR SEQ ID numbers 59-61 and 89-91; numbers 68-70 and 98-100 respectively, see also tables 2-4 of the instant specification) in the reply filed on September 29, 2021 is acknowledged.  Upon review the species election requirement has been withdrawn.

Claims 9-17, 20-23, and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.

Information Disclosure Statement
The IDS form received 5/27/2021 is acknowledged and the references cited therein have been considered.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Note that lists of references can be found on pages 122-128, 142-145, 163-164, and 174-176 of the instant specification.

Specification
Page 129 of the instant specification appears to be blank.  Given that the specification appears to contain text from multiple scientific papers submitted and/or accepted for publication, it is unclear if the blank page is simply a formatting error of if important information is in fact missing from the specification as filed.  Applicant’s assistance in identifying what, if anything, is actually missing on the page in question (it is situated between a list of NPL literature and Table A-Activity Data) is earnestly solicited.   

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

It should be noted that the figure legends, such as for example figures 8, 9, 11, 13, 14, 15, 16, 17, 18, 20, and 22 indicate that information is conveyed using various colors and such information cannot be ascertained by inspection of the instant black and white drawings/figures.  It is appreciated that for some figures applicant appears to possibly have made an attempt at converting figures away from color, but the resulting grayscale images at low resolution make it hard to discern differences between the symbols, such as in figures 22-24.  Additionally, given the grayscale letters and vertically stretched appearance, Figure 15A is effectively illegible.  It is suggested that 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors at the time the application was filed, had possession of the claimed invention. 
Applicant has claimed antibodies or antigen binding fragments thereof that are specific for the SARS-CoV-2 spike protein.  The broadest claims, such as independent claims 24 and 29, recite no structural or biological sequence information for such antibodies, while other claims do recite specific structural features which are correlated with the function of antigen binding, such as six specific, non-degenerate CDR sequences (claim 1 for example) or a fully defined VH/VL pair (claim 2 for example).  To 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance the spike protein of SARS-CoV-2) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
In independent claims 24 and 29, applicant has claimed antibodies that are recited as having the functional property of binding to the surface spike protein of SARS-CoV-2 in the absence of any additional structural features or characteristics that give rise to said functional property.  Thus the claims rely on completely functional language to describe the genus of claimed antibodies.  As discussed above, such functional claiming for antibody products is generally problematic as the specific structure which gives rise to the function in question is not provided.  Additionally, while the instant specification does disclose multiple antibodies, given the vast array of potential sequences which can have the same function as discussed by for example Edwards, Lloyd, and Goel, such disclosed species do not appear to be representative of the genus of all possible antibodies that have the function of binding the SARS-CoV-2 spike protein.  Note that these claims are in direct contrast to independent claim 1 which does require the claimed antibody to have six fully defined CDR sequences identified by SEQ ID number.  As discussed above this amount of structural information is generally accepted by artisans as being correlated with the function of antigen binding and thus claim 1 is not a party to the instant rejection.      
Therefore, in view of the breadth of the claims and the disclosure of the instant specification, artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies that bind the spike protein of SARS-CoV-2 at the time the instant application was filed.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, the claim also recites mutated/modified “to alter (eliminate or enhance) FcR interaction” which is problematic as independent claim 1 from which claim 5 depends does not specify any particular Fc domain/sequence/structure.  Thus, in the absence of a defined starting point, how do artisan know what has been altered and what the functional consequences of such a change actually are?  Removal of the “such as” language as well as setting forth a frame of reference from which the relative terms “eliminate” and “enhance” can be ascertained is suggested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 24, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,053,304.
The ‘304 patent discloses antibodies that bind the spike protein of SARS-CoV-2 (see entire document, particularly the abstract, claims, and examples 1-4, most particularly example 3 titled “Competition of SARS-CoV-2/ACE2 interactions with COVID-19 scFv by biolayer interferometry” and claim 14).  Notably such antibodies are human (see explicitly claims 9 and 16).  Kits comprising one or more anti-SARS-CoV-2 antibodies are also disclosed (see particularly columns 84-87).  
      
Claims 24, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/158521.
The ‘521 document discloses antibodies that bind the spike protein of SARS-CoV-2 (see entire document, particularly the abstract, claims, and examples 1-39).  Notably such antibodies are human (see explicitly claims 9).  Compositions and kits comprising one or more anti-SARS-CoV-2 antibodies are also disclosed (see particularly paragraphs [0233-0238] and [0251-0270]).  


Claims 24, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0261650.
The ‘650 document discloses antibodies that bind the spike protein of SARS-CoV-2 (see entire document, particularly the abstract, claims, and examples 1-9).  Notably such antibodies are human (see explicitly claims 12 and 13).  Compositions and kits comprising one or more anti-SARS-CoV-2 antibodies are also disclosed (see particularly pages 54-62 and claim 34).  


Claims 24, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al.
Tian et al. disclose human monoclonal antibodies that bind to the spike protein of SARS-CoV-2 (see entire document, particularly the abstract, Figure 1, and the right column of page 384).  Notably such antibodies disclosed as being used in combination to treat patients infected with the novel coronavirus (see particularly the abstract as well as the paragraph spanning pages 384 and 385). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 24, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-26, 36, 47, 57, and 98 of copending Application No. 17/173,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the breadth of what is presently claimed.
Specifically, the copending application claimed monoclonal antibodies identified as having specific biological sequences that bind to SARS-CoV-2 which are used in vaccines comprising one or more such antibodies for the purpose of treating or inhibiting the development of infection (see all copending claims, most notably copending claims 26 and 47).  Notably such antibodies are recites as binding to the surface spike protein (see copending claim 22).  Given that the antibodies of the instant claims are not limited to any particular biological sequence the copending claims necessarily anticipate that which is presently claimed.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-4, 6-8, 18, and 19 are allowable.
It should be noted that antibodies which are defined by the specific combinations of six CDRs as recited in claim 1, as well as antibodies comprising VH/VL pairs as defined in claim 2 appear to be novel and non-obvious as the recited sequences do not appear to be disclosed in the prior art even though generic antibodies that bind the spike protein of SARS-CoV-2 are disclosed, such as those discussed earlier in this office action.  Additionally, it appears that the antibodies claimed using biological sequences in copending application 17/173,417 appear to be distinct as the sequences as presently 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644